DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on Sep. 1, 2020.  These drawings are acceptable.
Abstract
The abstract of the disclosure is objected to because the phrase ". Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabin et al. (CN 110471164 A, Nov. 19, 2019) in view of Huang et al. (CN 110082890 A, Aug. 2, 2019).
Regarding claim 1, Yabin et al. teach a camera optical lens, sequentially comprising, from an object side to an image side (See Example 3 from Pars. [0087] – [0094] pp. 11-12 of the original document, also called Example 3 in pp. 8-9 of the translated document. The schematic diagram of Example 3 can be found in Fig. 5 in p. 26 of the original document, and the lens data can be found in Par. [0093] in p. 12 of the original document):
a first lens (Fig. 5: lens E1 with surfaces S1 (object side) and S2 (image side) and Par. [0093]: S1 and S2) having a positive refractive power (Par. [0093]: focal length is 6.28 mm);
a second lens (Fig. 5: lens E2 with surfaces S3 (object side) and S4 (image side) and Par. [0093]: S3 and S4) having a negative refractive power (Par. [0093]: focal length is -15.04 mm);
a third lens (Fig. 5: lens E3 with surfaces S5 (object side) and S6 (image side) and Par. [0093]: S5 and S6) having a negative refractive power (Par. [0093]: focal length is -22.47 mm);
a fourth lens (Fig. 5: lens E4 with surfaces S7 (object side) and S8 (image side) and Par. [0093]: S7 and S8) having a positive refractive power (Par. [0093]: focal length is 10.13 mm);
a fifth lens (Fig. 5: lens E5 with surfaces S9 (object side) and S10 (image side) and Par. [0093]: S9 and S10) having a negative refractive power (Par. [0093]: focal length is -537.45 mm);
a sixth lens (Fig. 5: lens E6 with surfaces S11 (object side) and S12 (image side) and Par. [0093]: S11 and S12) having a positive refractive power (Par. [0093]: focal length is 12.88 mm); and
a seventh lens (Fig. 5: lens E7 with surfaces S13 (object side) and S14 (image side) and Par. [0093]: S13 and S14) having a negative refractive power (Par. [0093]: focal length is -5.50 mm), 
wherein the camera optical lens satisfies following conditions:
2.00 <= R1/d1 <= 4.00 (Par. [0093]: R1/d1 = 2.9078/0.9865 = 2.95);
1.00 <= (R1 + R2) / (R3 + R4) <= 2.50 (Par. [0093]: (R1 + R2) / (R3 + R4) = (2.9078+16.7635) / (5.9684+3.6558) = 2.04); and
1.00 <= R12 / R11 <=  2.80 (Par. [0093]: R12/R11 = 8.9174/4.3732 = 2.04)
where R1 denotes a curvature radius of an object side surface of the first lens; R2 denotes a curvature radius of an image side surface of the first lens; R3 denotes a curvature radius of an object side surface of the second lens; R4 denotes a curvature radius of an image side surface of the second lens; R11 denotes a curvature radius of an object side surface of the sixth lens; R12 denotes a curvature radius of an image side surface of the sixth lens; and d1 denotes an on-axis thickness of the first lens.
But  Yabin et al.  do not teach the lens condition: 20.00 <= v4 - v5 <= 30.00 where v4 denotes an Abbe number of the fourth lens, and v5 denotes an Abbe number of the fifth lens.
However, Huang et al., where Huang et al. and Yabin et al. are related as optical apparatus, teach the lens condition: 20.00 <= v4 - v5 <= 30.00 (Huang et al.: Par. [0064] p. 8: v4 – v5 = 56.11 – 28.31 = 27.8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified lens system of Yabin et al. with the lens system of Huang et al. One of ordinary skill in the art would have been motivated to make this modification “[i]n order to cope with the problem of the larger change in optical characteristics, there is known an optical system which corrects the chromatic aberration and reduces the variation in optical characteristics due to the environmental change by appropriately combining optical elements respectively made of multiple optical materials,” for example, optical elements with different Abbe numbers.

Regarding claim 2, the modified Yabin et al. reference further teach the camera optical lens as described in claim 1. Yabin et al. further teach the object side surface of the first lens is convex in a paraxial region (Par. [0093] shows the radius of curvature object side surface S1 of first lens in a paraxial region is 2.9078 mm, a convex surface) and the image side surface of the first lens is concave in the paraxial region  (Par. [0093] shows the radius of curvature image side surface S2 of first lens in a paraxial region is 16.7635 mm, a concave surface), and the camera optical lens satisfies following conditions:
0.45 <= f1 / f <=  1.99 (Par. [0093]: f1 = 6.28 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f1 / f = 0.98);
-3.49 <=  (R1 + R2) / (R1 - R2) <= -0.99 (Par. [0093]: (R1 + R2) / (R1 - R2) = (2.9078+16.7635) / (2.9078-16.7635) = -1.42); and 
0.05 <=  d1 / TTL <= 0.25 (Par. [0093]: d1 = 0.9865 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d1/TTL = 0.12) 
where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 3, the modified Yabin et al. reference teach a camera optical lens as described in claim 2. Yabin et al. further teach a lens assembly further satisfying the following conditions:
0.72 <=  f1 / f <=  1.59 (Par. [0093]: f1 = 6.28 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f1 / f = 0.98);
-2.18 <=  (R1 + R2) / (R1 - R2) <=  -1.23 (Par. [0093]: (R1 + R2) / (R1 - R2) = (2.9078+16.7635) / (2.9078-16.7635) = -1.42); and
0.09 <=  d1 / TTL <= 0.20 (Par. [0093]: d1 = 0.9865 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d1/TTL = 0.12).

Regarding claim 4, the modified Yabin et al. reference teach the camera optical lens as described in claim 1. Yabin et al. further teach the object side surface of the second lens is convex in a paraxial region (Par. [0093] shows the radius of curvature object side surface S3 of second lens in a paraxial region is 5.9684 mm, a convex surface) and the image side surface of the second lens is concave in the paraxial region (Par. [0093] shows the radius of curvature image side surface S4 of second lens in a paraxial region is 3.6558 mm, a concave surface), and the camera optical lens satisfies following conditions:
-13.66 <= f2 / f <=  -1.32 (Par. [0093]: f2 = -15.04 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f2 / f = -2.35); 
1.45 <=  (R3 + R4) / (R3 - R4) <= 18.07 (Par. [0093]: (R3 + R4) / (R3 - R4) = (5.9684+3.6558)/( 5.9684-3.6558) = 4.16); and
0.02 <= d3 / TTL <= 0.06 (Par. [0093]: d3 = 0.3466 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d3/TTL = 0.04);
where f denotes a focal length of the camera optical lens; f2 denotes a focal length of the second lens; d3 denotes an on-axis thickness of the second lens; and
TTL denotes a total optical length from the object side surface of the first lens to an
image plane of the camera optical lens along an optic axis.
Regarding claim 5, the modified Yabin et al. reference teach the camera optical lens as described in claim 4. Yabin et al. further teach a lens assembly satisfying the following conditions:
- 8.54 <= f2 / f <= -1.65 (Par. [0093]: f2 = -15.04 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f2 / f = -2.35);
2.33 <= (R3 + R4) / (R3 - R4) <=  14.46 (Par. [0093]: (R3 + R4) / (R3 - R4) = (5.9684+3.6558)/(5.9684-3.6558) = 4.16); and
0.03 <= d3 / TTL <=  0.05 (Par. [0093]: d3 = 0.3466 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d3/TTL = 0.04).

Regarding claim 6, the modified Yabin et al. reference teach the camera optical lens as described in claim 1. Yabin et al. further teach an image side surface of the third lens is concave in a paraxial region (Par. [0093] shows the radius of curvature image side surface S6 of third lens in a paraxial region is 9.1639 mm, a concave surface), and the camera optical lens satisfies following conditions:
-162.85 <= f3 / f <=  -1.39 (Par. [0093]: f3 = -22.47 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f3 / f = -3.51);
0.48 <=  (R5 + R6) / (R5 - R6) <= 66.63 (Par. [0093]: (R5 + R6) / (R5 - R6) = (23.8924+ 9.1639) / (23.8924 - 9.1639) = 2.24); and
0.02 <=  d5 / TTL <=  0.07 (Par. [0093]: d5 = 0.3257 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d5/TTL = 0.04).
where f denotes a focal length of the camera optical lens; f3 denotes a focal length of the third lens; and R5 denotes a curvature radius of an object side surface of the third lens; R6 denotes a curvature radius of the image side surface of the third lens;
d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 7, the modified Yabin et al. reference teach the camera optical lens as described in claim 6. Yabin et al. further teach a lens assembly satisfying the following conditions:
-101.78 <=  f3 /f <= -1.74 (Par. [0093]: f3 = -22.47 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f3 / f = -3.51);
0.77 <= (R5 + R6) / (R5 - R6) <= 53.30 (Par. [0093]: (R5 + R6) / (R5 - R6) = (23.8924+ 9.1639) / (23.8924 - 9.1639) = 2.24); and
0.03 <=  d5 / TTL <=  0.06 (Par. [0093]: d5 = 0.3257 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d5/TTL = 0.04).

Regarding claim 8, the modified Yabin et al. teach the camera optical lens as described in claim 1. Yabin et al. further teach an image side surface of the fourth lens is convex in a paraxial region (Par. [0093] shows the radius of curvature image side surface S8 of the fourth lens in a paraxial region is -8.2295 mm, a convex surface), and the camera optical lens satisfies following conditions:
0.78 <=  f4 / f <=  4.31 (Par. [0093]: f4 = 10.13 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f4 / f = 1.58);
-0.05 <=  (R7 + R8) / (R7 - R8) <= 2.21 (Par. [0093]: (R7 + R8) / (R7 - R8) = (16.1141 - 8.2295) /  (16.1141 + 8.2295) = 0.32); and
0.04 <=  d7 / TTL <= 0.21 (Par. [0093]: d5 = 1.0758 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d7 / TTL =  0.13)
where f denotes a focal length of the camera optical lens; f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of an object side surface of the fourth lens; R8 denotes a curvature radius of the image side surface of the fourth lens;
d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 9, the modified Yabin et al. reference teach the camera optical lens as described in claim 8. Yabin et al. further teach a lens assembly satisfying following conditions:
1.25 <=  f4 / f <=  3.45 (Par. [0093]: f4 = 10.13 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f4 / f = 1.58);
-0.03 <= (R7 + R8) / (R7 - R8) <= 1.77 (Par. [0093]: (R7 + R8) / (R7 - R8) = (16.1141 - 8.2295) /  (16.1141 + 8.2295) = 0.32); and
0.06 <=  d7 / TTL <= 0.17 (Par. [0093]: d5 = 1.0758 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d7 / TTL =  0.13).

Regarding claim 10, the modified Yabin et al. reference teach the  camera optical lens as described in claim 1. Huang et al. further teach the fifth lens comprises an object side surface being convex in a paraxial region (Huang et al.: Par. [0064] shows the radius of curvature of the object side surface S9 of the fifth lens in a paraxial region is 7.3788 mm, a convex surface) and an image side surface being concave in the paraxial region (Huang et al.: Par. [0064] shows the radius of curvature of the image side surface S10 of the fifth lens in a paraxial region is 4.7236 mm, a concave surface), and the camera optical lens satisfies following conditions:
-355.17 <= f5 / f <= -2.75 (Huang et al.: Par. [0064]: f5 = -24.27 mm and Par. [0066]: f = 6.76 mm, also refer to translated document p. 6 sixth paragraph. So, f5 / f = -3.59);
1.24 <=  (R9 + R10) / (R9 - R10) <=  94.79 (Huang et al.: Par. [0064]: (R9 + R10) / (R9 - R10) = (7.3788 + 4.7236) / (7.3788 - 4.7236) = 4.56); and
0.03 <=  d9 / TTL <= 0.10 (Huang et al.: Par. [0064]: d9 = 0.3870 mm and Par. [0066]: TTL = 8.12 mm, also refer to translated document p. 6 sixth paragraph. So, d9 / TTL = 0.05);
where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of the object side surface of the fifth lens;
R10 denotes a curvature radius of the image side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 11, the modified Yabin et al. reference teach the camera optical lens as described in claim 10. Huang et al. further teach a lens assembly satisfying the following conditions:
-221.98 <=  f5 / f <=  -3.44 (Huang et al.: Par. [0064]: f5 = -24.27 mm and Par. [0066]: f = 6.76 mm, also refer to translated document p. 6 sixth paragraph. So, f5 / f = -3.59);
1.98 <=  (R9 + R10) / (R9 - R10) <= 75.84 (Huang et al.: Par. [0064]: (R9 + R10) / (R9 - R10) = (7.3788 + 4.7236) / (7.3788 - 4.7236) = 4.56); and
0.04 <=  d9 / TTL <= 0.08 (Huang et al.: Par. [0064]: d9 = 0.3870 mm and Par. [0066]: TTL = 8.12 mm, also refer to translated document p. 6 sixth paragraph. So, d9 / TTL = 0.05).
Regarding claim 12, the modified Yabin et al. reference teach the camera optical lens as described in claim 1. Yabin et al. further teach the object side surface of the sixth lens is convex in a paraxial region (Par. [0093] shows the radius of curvature of the object side surface S11 of the sixth lens in a paraxial region is 4.3732 mm, a convex surface) and the image side surface of the sixth lens is concave in the paraxial region (Par. [0093] shows the radius of curvature image side surface S12 of the sixth lens in a paraxial region is 8.9174 mm, a concave surface), and the camera optical lens satisfies following conditions:
0.54 <=  f6 / f <=  9.06 (Par. [0093]: f6 = 12.88 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f6 / f = 2.01);
-74.53 <=  (R11 + R12) / (R11 - R12) <= -1.41 (Par. [0093]: (R11 + R12) / (R11 - R12) = (4.3732 + 8.9174) / (4.3732 - 8.9174) = -2.92); and
0.03 <=  d11 / TTL <=  0.13 (Par. [0093]: d11 = 0.8818 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d11 / TTL =  0.11);
where f denotes a focal length of the camera optical lens; f6 denotes a focal length of the sixth lens; d11 denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 13, the modified Yabin et al. reference teach the camera optical lens as described in claim 12. Yabin et al. further teach a lens assembly satisfying following conditions:
0.86 <= f6 / f <=  7.25 (Par. [0093]: f6 = 12.88 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f6 / f = 2.01);
-46.58 <=  (R11 + R12) / (R11 - R12 ) <= -1.76 (Par. [0093]: (R11 + R12) / (R11 - R12) = (4.3732 + 8.9174) / (4.3732 - 8.9174) = -2.92).
But Yabin et al. do not explicitly teach the lens condition: 0.05 <=  d11 / TTL <=  0.10 since Example 3 teaches d11 / TTL = 0.11 (Par. [0093]: d11 = 0.8818 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d11 / TTL =  0.11).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to determine a workable range of the claimed ratio via routine experimentation because it is known that controlling the thickness d11 and total track length TTL results in a thin lens assembly. 

Regarding claim 14, the modified Yabin et al. reference teach the camera optical lens as described in claim 1. Yabin et al. further teach an image side surface of the seventh lens is concave in a paraxial region (Par. [0093] shows the radius of curvature image side surface S14 of the seventh lens in a paraxial region is 4.1059 mm, a concave surface), and the camera optical lens satisfies following conditions:
-2.48 <= f7 / f <= -0.54 (Par. [0093]: f7 = -5.50 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f7 / f = -0.86);
0.06 <= (R13 + R14) / (R13 - R14) <= 2.48 (Par. [0093]: (R13 + R14) / (R13 - R14) = (-10.9506 + 4.1059) / (-10.9506 - 4.1059) = 0.45); and
0.03 <=  d13 / TTL <=  0.11 (Par. [0093]: d13 = 0.4439 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d13 / TTL = 0.05);
where f denotes a focal length of the camera optical lens; f7 denotes a focal length of the seventh lens; R13 denotes a curvature radius of an object side surface of the seventh lens; R14 denotes a curvature radius of the image side surface of the seventh lens; d13 denotes an on-axis thickness of the seventh lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 15, the modified Yabin et al. reference teach the camera optical lens as described in claim 14. Yabin et al. further teach a lens assembly satisfying the following conditions:
-1.55 <= f7 / f <= -0.68 (Par. [0093]: f7 = -5.50 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f7 / f = -0.86);
0.09 <= (R13 + R14) / (R13 - R14) <= 1.98 (Par. [0093]: (R13 + R14) / (R13 - R14) = (-10.9506 + 4.1059) / (-10.9506 - 4.1059) = 0.45); and
0.05 <=  d13 / TTL <=  0.09 (Par. [0093]: d13 = 0.4439 mm and Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph. So, d13 / TTL = 0.05).

Regarding claim 16, the modified Yabin et al. reference teach the camera optical lens as described in claim 1. Yabin et al. further teach a lens assembly satisfying a following condition:
0.66 <= f12 / f <= 2.30 (Par. [0093]: f12 = 9.1582 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f12 / f = 1.43)
where f denotes a focal length of the camera optical lens; and f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 17, the modified Yabin et al. reference teach the camera optical lens as described in claim 16. Yabin et al. further teach a lens assembly satisfying a following condition:
1.06 <= f12 / f <= 1.84 (Par. [0093]: f12 = 9.1582 mm and Par. [0091]: f = 6.40 mm, also refer to translated document p. 9 second paragraph. So, f12 / f = 1.40)

Regarding claim 18, the modified Yabin et al. teach the camera optical lens as described in claim 1. Yabin et al. further teach a lens assembly wherein a total optical length TTL from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 8.22 mm (Par. [0091]: TTL = 8.14 mm, also refer to translated document p. 9 second paragraph).

Regarding claim 19, the modified Yabin et al. reference teach a lens assembly as claimed in claim 18.
But the modified Yabin et al. reference’s Example 3 do not explicitly teach a total track length TTL that is smaller than or equal to 7.85 mm since Example 3 of Yabin et al gives TTL =  8.14 (Par. [0091] of the original document, also refer to translated document p. 9 second paragraph). 
However, Yabin et al. teach that a shorter track length is desirable “[b]y rationally distributing the power, surface shape, center thickness of each lens, and the axial distance between each lens, the size of the imaging lens can be effectively reduced, the sensitivity of the imaging lens can be reduced, and the usability of the imaging lens can be improved. Processability makes the optical imaging lens more conducive to production and processing and is suitable for portable electronic products” (Yabin et al.: see last paragraph in p. 5 of the translation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lens assembly of the modified Yabin et al. reference with the teaching  of  Yabin et al. Example 4 (Yabin et al.: Par. [0103] p. 13 of the original document. See also p. 10 second paragraph of the translation) such that it satisfies a total track length TTL that is smaller than or equal to 7.85 mm, such as TTL=7.76 mm. One of ordinary skill in the art would have been motivated to make this modification since Yabin et al. teach that a shorter track length is desirable. 
            Furthermore, such a modification of the total track length would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention since it has been held that “ [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 20, Yabin et al. teach the camera optical lens as described in claim 1. Yabin et al. further teach a lens assembly  wherein an F number of the camera optical lens is smaller than or equal to 1.65 (Par. [0091]: Fno = 1.59, also refer to translated document p. 9 second paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ida.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JHEIN L SICLON whose telephone number is (571)272-4852. The examiner can normally be reached Monday to Friday, 8:00 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JHEIN L SICLON/Examiner, Art Unit 4185                                                                                                                                                                                                        
/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872